Bleckley, Chief Justice.
1. On the special and somewhat complicated state of facts upon which the application for a postponement of the trial rested, there was no error in denying the application. It must be remembered that such matters are generally discretionary with the trial court; and, no abuse of the discretion appearing, the decision of that court will not be disturbed.
2. In a statutory contest between landlord and tenant as to the amount of rent due, there are no pleadings except the affidavit for a distress warrant and the warrant itself, on the one side, and the counter-affidavit on the other. Upon these pleadings alone the tenant may prove that the landlord has violated the rent contract, and reduce the rent by so much as the damages occasioned thereby amount to. Johnston v. Patterson, 86 Ga. 725. May not the landlord meet violation with violation, damages with damages, have a full instead of a partial reckoning as to damages, and uphold his warrant to the extent of the sum really-due him for rent after a *538just- settlement of tbe damage account ? Here the rent contract embraced mutual stipulations, and involved divers particulars. The tenant undertook to do more than merely to-pay the rent, and the landlord had more to do than to receive it. Each party defaulted and occasioned damage to the other. The breaches, as well as the covenants, were mutual. Why should not the principle of recoupment be applied in favor of the landlord as well as against him ? The net balance in favor of the tenant on squaring the damage account, measured the credit to which he was entitled on the rent account. This, and no more, could properly be deducted from the amount of the distress warrant.

Judgment affirmed.